RAPP, J.,
dissenting
€1 I dissent. The issue is not whether Claimant suffered seizures but rather whether the injury arose from a risk associated with work. The incident occurred at work when he suffered a seizure, fell, and struck his head on a concrete floor. The injury occurred because his head hit his employer's concrete floor-not because he had a seizure and fell.
12 The concrete floor is an incident and risk of employment! As the Supreme Court said in McKeever Drilling Co. v. Egbert, 1934 OK 763, ¶ 8, 170 Okla. 259, 40 P.2d 32, 34, noting that there are exceptions:
Persons seized with epilepsy, vertigo, sunstroke, or other sudden and overpowering attacks usually fall where they are, and it is the presence of machinery, or height, or some other condition peculiar to the employment which increases the hazard of injury, but for the presence of which condition peculiar to the employment the person so seized would suffer no greater hazard of additional injury than one not so situated. The hazard of an injury from falling against the engine was one incident to the proximity of the engine to claimant's work, and the injury actually received arose out of the employment.
[ 3 I would reverse.